     Case 2:17-cv-04310 Document 66 Filed 06/03/19 Page 1 of 2 PageID #: 425



                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION

JASON SCOTT LYNCH,

               Plaintiff,

v.                                                         Civil Action No: 2:17-cv-04310
                                                           Judge John T. Copenhaver, Jr.

REM COMMUNITY OPTIONS, LLC,

               Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       In accordance with Fed. R. Civ. P. 41(a), Plaintiff Jason Scott Lynch and Defendant

REM Community Options, LLC stipulate that this action be dismissed with prejudice. All parties

agree to bear their own costs and attorneys’ fees.

STIPULATED AND AGREED TO BY:



/s/ Walt Auvil (with email permission)               /s/ Mitchell J. Rhein
Walt Auvil (WV State Bar # 190)                      Niall A. Paul (WV State Bar # 5622)
The Employment Law Center, PLLC                      Mitchell J. Rhein (WV State Bar # 12804)
1208 Market Street                                   Spilman Thomas & Battle, PLLC
Parkersburg, WV 26101                                P.O. Box 273
(304) 485-3058                                       Charleston, WV 25321
       Counsel for Plaintiff                         (304) 340-3800
                                                             Counsel for Defendant REM
                                                             Community Options, LLC




                                                 1
     Case 2:17-cv-04310 Document 66 Filed 06/03/19 Page 2 of 2 PageID #: 426



                      UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          CHARLESTON DIVISION

JASON SCOTT LYNCH,

             Plaintiff,

v.                                                    Civil Action No: 2:17-cv-04310
                                                      Judge John T. Copenhaver, Jr.

REM COMMUNITY OPTIONS, LLC,

             Defendant.

                             CERTIFICATE OF SERVICE

       I, Mitchell J. Rhein, certify that, on June 3, 2019, the foregoing “Stipulation of
Dismissal with Prejudice” was electronically filed with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to Plaintiff addressed to the
following counsel:

                           Walt Auvil, Esquire
                           Kirk Auvil, Esquire
                           The Employment Law Center, PLLC
                           1208 Market Street
                           Parkersburg, WV 26101
                           auvil@theemploymentlawcenter.com
                           theemploymentlawcenter@gmail.com
                                  Counsel for Plaintiff


                                           /s/ Mitchell J. Rhein
                                           Mitchell J. Rhein (WVSB # 12804)




                                            2
